Citation Nr: 0914051	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  07-36 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a temporary total evaluation for hospital 
treatment in excess of 21 days for service-connected 
disabilities.  


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from November 1984 to 
November 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In March 2008, the Veteran submitted a claim of entitlement 
to an increased rating for his service-connected peptic ulcer 
disease.  As this matter has not been developed or certified 
for appeal and is not inextricably intertwined with the issue 
now before the Board, it is referred to the RO for 
appropriate action.


FINDING OF FACT

The conditions for which the veteran was hospitalized from 
October 31, 2005 to December 29, 2005, are not service-
connected disabilities. 


CONCLUSION OF LAW

The criteria for a temporary total evaluation based on 
hospitalization from October 31, 2005, to December 29, 2005, 
have not been met.  38 C.F.R. § 4.29 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to a 
temporary total evaluation based on hospitalization for 
service-connected disabilities in excess of 21 days.  
Specifically, the discussion in a July 2006 VCAA letter has 
informed the appellant of the information and evidence 
necessary to warrant entitlement to a temporary total rating.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notice required by VCAA and 
implementing regulations was furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came after complete 
notification of the Veteran's rights under the VCAA.  The 
VCAA notice was timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

While this appeal does not arise from a claim denying service 
connection, the Veteran was provided with notice of what 
types of information and evidence were needed to substantiate 
his claim and he was also provided with notice of the types 
of evidence necessary to establish an effective date or a 
disability evaluation in the July 2006 letter.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  Pertinent treatment records from the Veteran's 
hospitalization from October 2005 to December 2005 have been 
associated with the claims file.  Furthermore, the Board 
finds the evidence of record is sufficient to decide the 
claim.  The records prepared at the time of the Veteran's 
initial hospitalization in October 2005 as well as the 
discharge summary from this period of hospitalization in 
December 2005 are associated with the claims file and include 
sufficient evidence to fairly decide the merits of this 
claim.  The Board finds that the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  No additional pertinent 
evidence has been identified by the appellant as relevant to 
the issue on appeal.  Under the circumstances of this 
particular case, no further action is necessary to assist the 
appellant.


Analysis

In April 2006, the Veteran contacted VA to claim entitlement 
to a temporary total rating for a period of hospitalization 
from October 31, 2005 to December 29, 2005.  He claimed he 
was hospitalized for depression.  At the time of this 
admission, the Veteran's service-connected disabilities 
consisted of chronic depression, rated as 30 percent 
disabling; peptic ulcer disease, rated as 20 percent 
disabling; and hypertension, rated as noncompensable. 

Under the applicable criteria, a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established that a service-
connected disability has required VA hospital treatment for a 
period in excess of 21 days.  38 C.F.R. § 4.29.  

The Board finds the Veteran's claim must be denied as the 
preponderance of the evidence demonstrates that, while he was 
hospitalized for more than 21 days, the reason for the 
hospitalization was not to treat a service connected 
disability.  

A clinical record created on the date of the Veteran's 
admission in October 2005 was authored by a VA addiction 
physician.  The medical history taken at that time revolved 
primarily around drug and alcohol use.  It was noted that the 
Veteran starting using alcohol at the age of 13 and had been 
a "daily drinking since a long time ago."  He also reported 
marijuana use starting at the age of 13 and cocaine use that 
started in 1985.  It was recorded that the Veteran was 
receiving mental health treatment but this was for PTSD and 
psychosis not otherwise specified.  The Axis I diagnoses were 
all linked to drug or alcohol abuse.  The Axis III diagnoses 
included hypertension not otherwise specified, peptic ulcer 
not otherwise specified and depressive disorder.  The Axis IV 
diagnosis was chronic chemical dependence, homelessness and 
unemployment.  The proposed treatment was the Veteran's 
enrollment in the alcohol and drug treatment program (ADTP).  
The fact that the record was authored by an addiction 
specialist supports a finding that the Veteran was 
hospitalized as a result of problems with addiction and not 
due to service-connected disabilities.  

In December 2005, a VA physician wrote that the Veteran had 
been under her care while at the VA addiction rehabilitation 
service.  The Axis I diagnoses were cocaine dependence, major 
depressive disorder, alcohol dependence, cannabis dependence, 
nicotine dependence and mild dementia secondary to a stroke.  
The pertinent Axis III diagnoses were hypertension and peptic 
ulcer disease.  There is no indication in this letter that 
the Veteran was hospitalized during the pertinent time period 
as a result of anything other than chemical addiction.  

The December 2005 discharge summary for the period of 
hospitalization from October 2005 to December 2005 
specifically indicates that the Veteran was admitted for 
cocaine, cannabis, and alcohol dependence.  It was noted that 
the Veteran had a history of dementia secondary to a stroke 
and recurrent depression as well as PTSD.  He had been seen 
as an outpatient in the mental health clinic and had 
benefitted from sleeping medications.  It was noted that he 
was started on Paxil for PTSD and symptoms of depression.  
The treatment course consisted of two months of 
rehabilitation treatment for alcohol and drugs.  Medication 
changes were made to treat PTSD and depression.  The Axis I 
discharge diagnoses were cocaine dependence, alcohol 
dependence, cannabis dependence, nicotine dependence, major 
depressive disorder and dementia secondary to stroke.  The 
pertinent Axis III diagnoses were hypertension and peptic 
ulcer disease.  Again this record supports the finding that 
the Veteran was hospitalized to treat drug and alcohol abuse 
and not a service connected disability.  The specific reason 
reported for the hospitalization was to treat substance 
abuse.  

The Board finds that the medical records from the pertinent 
time period demonstrate that the Veteran was hospitalized 
from October 2005 to December 2005 for treatment of drug and 
alcohol abuse.  Section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388, 1388- 91, prohibits, effective for 
claims filed as in the instant case after October 31, 1990, 
payment of compensation for a disability that is a result of 
a veteran's own alcohol or drug abuse.  Moreover, Section 
8052 also amended 38 U.S.C.A. § 105(a) to provide that, with 
respect to claims filed after October 31, 1990, an injury or 
disease incurred during active service will not be deemed to 
have been incurred in line of duty if the injury or disease 
was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 
38 C.F.R. §§ 3.1(m), 3.301(d).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit), however, in Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001), held that there can be service 
connection for compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, a 
service-connected disability.  The Federal Circuit also 
indicated that veterans could only recover if they can 
"adequately establish that their alcohol or drug abuse 
disability is secondary to or is caused by their primary 
service-connected disorder."  The Federal Circuit stated 
that such compensation would only result "where there is 
clear medical evidence establishing that the alcohol or drug 
abuse disability is indeed caused by a veteran's primary 
service-connected disability, and where the alcohol or drug 
abuse disability is not due to willful wrongdoing."  In 
addition, the Federal Circuit found that 38 U.S.C.A. § 1110 
permits a veteran to received compensation for an alcohol-
abuse or drug-abuse disability acquired as secondary to, or 
as a symptom of, a veteran's service-connected disability.  
Compensation is precluded in only two situations: (1) for 
primary alcohol abuse disabilities; and (2) for secondary 
disabilities (such as cirrhosis of the liver) that result 
from primary alcohol abuse.  The Federal Circuit defined 
"primary" as meaning an alcohol abuse disability arising 
during service from voluntary and willful drinking to excess.  
The veteran's medical records show that his polysubstance 
abuse was not secondary to his service-connected PTSD.

In the present case, there is no indication in the record 
that the Veteran's drug or alcohol abuse is secondary to 
service-connected disability.  On the contrary, the Veteran 
has a history of alcohol and marijuana use that predated his 
entry to active duty.  Furthermore, the Veteran has not 
contended that his alcohol or substance abuse resulted from 
service connected disability.  Rather, he claims that he was 
hospitalized for treatment of his service-connected 
disabilities.  

While there is evidence that the Veteran's psychiatric 
medication was changed during the hospitalization, this 
treatment was coincident with the fact that the Veteran was 
hospitalized.  It was not the reason for the hospitalization.  
The Veteran did not have to be hospitalized to have his 
psychiatric medication adjusted.  The records do not document 
any complaints related to hypertension or peptic ulcer 
disease which would necessitate hospitalization.  The 
evidence does not show that either hypertension or peptic 
ulcer disease were the reason for the Veteran's 
hospitalization from October 2005 to December 2005.  

The only evidence which indicates that the Veteran was 
hospitalized from October 2005 to December 2005 as a result 
of service connected disabilities is his own allegations.  
The Board finds the Veteran's opinion as to the reason for 
his hospitalization during the pertinent time period is out 
weighed by the medical records generated during the 
hospitalization.  These records were generated by health care 
professionals who were directly involved in the Veteran's 
treatment.  As a lay person, the Veteran's opinion as to the 
reason for his treatment is outweighed by the documents 
generated by health care professionals.  Competent medical 
evidence is evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 38 C.F.R. § 
3.159(a)(1).  Competent medical evidence is considered more 
probative than competent lay evidence with regard to medical 
causation and with regard to the reason for the Veteran's 
hospitalization.    

The Board acknowledges that the veteran was hospitalized from 
October 31, 2005, to December 29, 2005, which is in excess of 
21 days.  However, the record reflects he was hospitalized 
for alcoholism and substance abuse, which are nonservice-
connected disabilities.  Moreover, pursuant to 38 U.S.C.A. §§ 
105, 1131, "no compensation shall be paid if the disability 
is the result of the person's own willful misconduct or abuse 
of alcohol or drugs."

In view of the foregoing, the veteran is not entitled to a 
temporary total rating pursuant to 38 C.F.R. § 4.29 for the 
period from October 31, 2005, to December 29, 2005. 


ORDER

A temporary total rating for a period of hospitalization from 
October 31, 2005, to December 29, 2005, is denied.  



____________________________________________
DAVID L. WIGHT
 Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


